Citation Nr: 1340672	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-34 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to March 1972 and from June 1972 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records dated through August 2012, which were reviewed by the agency of original jurisdiction (AOJ) in the November 2012 supplemental statement of the case.

In April 2013, the Board remanded this appeal for additional development.  The appeal now returns to the Board for further adjudication.  Unfortunately, for reasons discussed below, the Board finds that the directives of the April 2013 Remand were not complied with, thereby necessitating another remand.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, in April 2013, the Board remanded this appeal for additional evidentiary development to be conducted.  The Board specifically directed the AOJ to (1) place a copy of the Compensation Service's "Memorandum for the Record" in the claims file and (2) contact the Joint Services Records Research Center (JSRRC) to verify the Veteran's exposure to herbicides while serving at Ubon Airbase from September 1971 to February 1972.  

In compliance with the Board's April 2013 remand, the AOJ placed a copy of the Thailand herbicide exposure Memorandum in the record.  

There is, however, no indication that the AOJ contacted JSRRC in an attempt to verify the Veteran's herbicide exposure at Ubon Airbase, as directed.  In May 2013, the AOJ sent the Veteran a letter stating that it was waiting for JSRRC to respond to its inquiry to verify the Veteran's herbicide exposure to Ubon Airbase.  However, review of the claims file does not reveal any correspondence sent to JSRRC in an attempt to verify the Veteran's herbicide exposure at any point since the April 2013 remand.  

In June 2013, the AOJ placed a memorandum in the claims file which details the actions taken by the AOJ to verify the Veteran's herbicide exposure in Thailand.  In the memorandum, the AOJ noted that special consideration should be given to Veterans whose duties placed them on or near the perimeters of the Thailand airbase, but the AOJ also noted the Veteran did not warrant such special consideration.  In this regard, the Board notes that the memorandum does not document any attempts to contact JSRRC to verify the Veteran's herbicide exposure; nor does the memorandum identify the reasons why the Veteran's claim did not warrant special consideration, particularly given the evidence showing the Veteran served at Ubon airbase during the requisite time period - i.e., from at least September 1971 to February 1972 - and the details he has provided regarding his service as a fire protection specialist during such service.  

In sum, the evidentiary record, including the paper and paperless claims file, does not contain any correspondence sent to or received from JSRRC with respect to whether the Veteran was exposed to herbicides in Thailand, as specifically directed in the April 2013 Remand.  Therefore, the Board finds that the directives of the April 2013 Remand have not been substantially complied with, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary).   Accordingly, on remand, the AOJ must send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides while serving at Ubon Airbase from September 1971 to February 1972.  

Furthermore, in July 2013, subsequent to the June 2013 supplemental statement of the case, the Veteran submitted a statement reiterating that he had served at Ubon airbase as a firefighter and, as such, fought numerous fires along the perimeter of the airbase.  Therefore, such statement should be considered in the request to JSRRC as well as in the readjudication of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1. Send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with his service at Ubon Airbase from at least September 1971 to February 1972.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be at or near the base perimeters, to include his July 2013 statement.  In this regard, the Veteran contends that his duties as fire protection specialist exposed him to the perimeter of the base in that he fought fires along the perimeter.  All requests and responses received should be associated with the claims file.  If JSRRC (not the AOJ) indicates that verification is not possible, it must be certified for the record (along with a description of the extent of the verification conducted).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the June 2013 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


